UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-1804


PATRICK W. BUSH,

                Plaintiff – Appellant,

          v.

ASHTON B. CARTER, Secretary of Defense,

                Defendant – Appellee,

          and

LEON E. PANETTA, Secretary of Defense,

                Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Anthony John Trenga,
District Judge. (1:12-cv-01483-AJT-IDD)


Submitted:   February 27, 2015             Decided:   March 16, 2015


Before KING, MOTZ, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lenore C. Garon, LAW OFFICE OF LENORE C. GARON, PLLC, Falls
Church, Virginia; Donna Williams Rucker, RUCKER & ASSOCIATES,
P.C., Washington, D.C., for Appellant. Dana J. Boente, United
States Attorney, Michael A. Rizzotti, Special Assistant United
States Attorney, Dennis C. Barghaan, Jr., Assistant United
States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      Patrick W. Bush appeals the district court’s order granting

summary judgment to the Defendant in his racial discrimination

action filed under Title VII of the Civil Rights Act of 1964,

42 U.S.C. § 2000e-2(a)(1) (2012).       Bush argues that the district

court erred in concluding that he had not demonstrated that the

Defendant’s non-discriminatory reason for failing to select him

for an open position was a pretext for racial discrimination in

light of procedural irregularities in the selection process and

the denial of a training opportunity.        Bush also argues that the

district court erred in determining that he had not established

a prima facie case of failure to provide training because there

was   no   inference     of   racial    discrimination    or,    in   the

alternative, that Bush had not established pretext.         We affirm.

      We   review   a   district   court’s   order    granting   summary

judgment de novo.       D.L. ex rel. K.L. v. Baltimore Bd. of Sch.

Comm’rs, 706 F.3d 256, 258 (4th Cir. 2013).          Summary judgment is

appropriate only where there is no genuine issue of material

fact and the movant is entitled to judgment as a matter of law.

Seremeth v. Board of Cnty. Comm’rs Frederick Cnty., 673 F.3d

333, 336 (4th Cir. 2012).          In determining whether a genuine

issue of material fact exists, we view the facts, and draw all

reasonable inferences therefrom, in the light most favorable to



                                    3
the non-moving party.               Bonds v. Leavitt, 629 F.3d 369, 380 (4th

Cir. 2011).

     The relevant inquiry on summary judgment is “whether the

evidence        presents        a     sufficient        disagreement         to      require

submission to a jury or whether it is so one-sided that one

party must prevail as a matter of law.”                             Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 251-52 (1986).                       An otherwise properly

supported summary judgment motion will not be defeated by the

existence of some factual dispute, however; only disputes over

facts    that    might     affect         the   outcome    of    the    suit      under    the

governing       law   will      properly        preclude    the      entry     of    summary

judgment.       Id. at 248.          Indeed, to withstand a summary judgment

motion,    the    non-moving         party      must   produce       competent      evidence

sufficient       to   reveal        the     existence     of    a    genuine      issue     of

material fact for trial. *                Fed. R. Civ. P. 56(a).

        We have thoroughly reviewed the record and the parties’

briefs     in    light     of       the    applicable      standards      and       find    no

reversible error.          Accordingly, we affirm for the reasons stated

     *
       Bush’s contentions that there were inconsistencies and
irregularities in the application and selection process were
properly discounted by the district court as failing to
demonstrate that they were probative of racial discrimination
and as insufficient as a matter of law to establish pretext.
See Rea v. Martin Marietta Corp., 29 F.3d 1450, 1459-60 (10th
Cir. 1994) (minor procedural inconsistencies are insufficient to
demonstrate pretext and do not undercut the fact that the
selectee was the best qualified for the position).



                                                4
by the district court.       Bush v. Hagel, No. 1:12-cv-01483-AJT-IDD

(E.D.   Va.   Jan.   30,   2014).   We   dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                  AFFIRMED




                                    5